DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-34 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art which fully teaches the graphics processor recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Hanika (US-2010/0289799) and Mokbel (US-2016/0299910).  However, the combination does not fully teach the particularly recited graphics processor set forth in claim 1 comprising:  at least one of the cores to execute the graphics commands and render images based on a plurality of rays traversed through a bounding volume hierarchy (BVH), the BVH comprising a plurality of hierarchically-arranged nodes constructed based on a plurality of input primitives, each node including multi-dimensional spatial components and at 

Independent claim 13 is allowed for the reasons set forth above for claim 1.  Claims 17-19 each ultimately depend from claim 13, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 24 is allowed for the reasons set forth above for claim 1.  Claims 25-34 each ultimately depend from claim 24, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619